NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           ________

                          No. 10-1586
                          _________


                    BILLIE JO RICHARDS,
                                  Appellant

                               v.

      CENTRE AREA TRANSPORTATION AUTHORITY

                           ________

         On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                    (D.C. No. 4-08-cv-01947)
          District Judge: Honorable James F. McClure
                           _________

           Submitted Under Third Circuit LAR 34.1(a)
                      February 14, 2011

 Before: SLOVITER, HARDIMAN, and ALDISERT, Circuit Judges

                   (Filed : February 18, 201 )
                             ______

                           OPINION
                            ______
SLOVITER, Circuit Judge.

       In this employment discrimination case, Appellant Billie Jo Richards appeals the

District Court’s grant of summary judgment in favor of the Centre Area Transportation

Authority (“CATA”). We will affirm.1

       Richards worked as a bus operator with CATA from October 1989 until June

2007. Her time at CATA was tumultuous. In 2001, Richards filed a sexual harassment

claim against her supervisor, which was ultimately dismissed on May 17, 2007. Richards

was disciplined on several occasions for inappropriate conduct, including oral outbursts

against her co-workers and customers, workplace threats, and inappropriate comments

over the radio. Due to escalated incidents that occurred on May 22 and 23, 2007, CATA

placed Richards on non-disciplinary suspension with pay pending completion of an

investigation in compliance with its Collective Bargaining Agreement. On May 24, the

day before the suspension took effect, Richards notified CATA’s in-house counsel that

she intended to file a sexual harassment claim in federal court. She filed the complaint

on May 31. On June 6, 2007, CATA terminated Richards’ employment following

completion of the investigation.

       In October 2008, after exhausting her administrative remedies, Richards filed the

underlying complaint in the United States District Court for the Middle District of

Pennsylvania against CATA alleging unlawful retaliation based on her filing a complaint


1
 The District Court had jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction
under 28 U.S.C. § 1291.
                                            2
in federal court against CATA for sexual harassment in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., and similar provisions of the Pennsylvania

Human Relations Act, 43 P.S. § 951 et seq.

       The District Court granted summary judgment in favor of CATA. The District

Court first considered whether Richards established a prima facie case of retaliation. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973) (setting forth the

burden shifting stages in an employment discrimination claim); Moore v. City of Phila.,

461 F.3d 331, 346 (3d Cir. 2006) (applying McDonnell Douglas approach to retaliation

claim). The parties did not dispute that Richards engaged in a protected employee

activity (i.e., filing a harassment suit) at or before CATA took an adverse employment

action, thus satisfying the first two elements of a prima facie claim. See Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 279 (3d Cir. 2000) (setting forth the elements to

establish a prima facie case). With respect to the disputed third element, the District

Court found that “the proximity between Richards’ filing of her federal complaint and her

employment termination is sufficient to establish causation for the purposes of

establishing a prima facie case in a retaliation action.” App. Vol. I at 18. As such, the

Court found that Richards met her initial burden.

       Second, the District Court considered whether CATA met its burden to articulate a

legitimate, nondiscriminatory reason for the termination. The Court reviewed the record:

“CATA has pointed to a number of disciplinary actions which it contends formed the

basis for its decision,” in particular “several events that occurred in April and May of
                                             3
2007 [prior to initiation of the lawsuit and termination] involving profane language,

inappropriate conduct toward a bus rider while Richards was on the job, and threatening

conduct toward a co-worker.” App. Vol. I at 19. As such, the Court found that CATA

met its burden at the second stage.

       With regard to the third and final burden shifting stage, the District Court

considered whether Richards proved by a preponderance of the evidence that the

legitimate reasons offered by CATA are not true but instead a mere pretext for

discrimination. The District Court concluded that Richards failed to substantiate her

claim that the investigative procedures leading up to her termination were inadequate

because she failed to cite to any evidence in the record in support of her contention. And,

“more importantly,” the Court held that Richards’ attacks on CATA’s investigatory

process do not create a genuine issue of material fact given the documentation in the

record: CATA’s investigation “took roughly two weeks . . . with [the Assistant Director

of Transportation] interviewing a number of individuals, following up with leads, and

documenting the decisional process.” App. Vol. I. 24-25. Finally, the District Court

concluded that even if the investigation were faulty or the conclusions erroneous, this

alone “fail[s] to show any improper mens rea on the part of CATA; at most, the facts

indicate that CATA was mistaken or that CATA potentially could have engaged in a

more thorough investigation.” App. Vol. I. at 26. Accordingly, the Court found Richards

failed to meet her burden at the third stage and granted summary judgment in favor of

CATA.
                                             4
      Our standard of review over the District Court’s grant of summary judgment is

plenary. McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). The only argument

advanced by Richards on appeal is that she has indeed established a prima facie case of

retaliation given the temporal proximity of the filing of her complaint and employment

termination. Even if Richards established a prima facie case, we agree with the District

Court that she advances no argument and points to nothing in the record “that would

support an inference that the reasons proffered by CATA were pretext.” App. Vol. I. at

26.

      For the reasons above, we will affirm the District Court’s grant of summary

judgment for the defendant.




                                            5